491 So.2d 1039 (1986)
Ex parte Jerry LOVETT
(Re: Jerry LOVETT v. STATE of Alabama).
85-632.
Supreme Court of Alabama.
May 30, 1986.
Rod M. Alexander, Moulton, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
Prior Report: Ala.Cr.App., 491 So.2d 1034.
ADAMS, JUSTICE.
The writ of certiorari is denied.
In denying the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal *1040 Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES and BEATTY, JJ., concur.